311 S.W.3d 388 (2010)
Edward J. ALEXANDER, Appellant,
v.
KJ GODDARD, INC., Jeff Goddard and Kellie Goddard, Respondents.
No. ED 93483.
Missouri Court of Appeals, Eastern District, Division One.
May 25, 2010.
Steven Koslovsky, Maryland Heights, MO, for appellant.
Ronald Borgmann, St. Louis, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Edward J. Alexander appeals from the trial court's grant of K.J. Goddard, Inc., Jeff Goddard and Kellie Goddard's motion to dismiss his two count petition alleging breach of a promissory note and money had and received.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).